Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Stuart, US 3,682,256 (hereinafter Stuart)”, for the following reasons:
Stuart discloses a method for quantifying casing wear including determining force-onto-the wall and a coefficient of wear between the drill stem and the casing wall caused by a tubing means extending through a well borehole.  The tension of the drill string at an angle change can be calculated for the vertical component less the buoyancy factor of fluid in the borehole and adjusted. The tubular wear volume can then be calculated based upon the adjusted wear factor.
Stuart does not disclose temperature factor corresponding to the contact point and using the side force, temperature and friction factors to adjust a wear factor at each contact point along the outer tubular string.

Stuart fails to suggest alone, or in combination, the limitations of “a temperature fact corresponding to the contact point” and “using the side force, temperatures and friction factors to adjust a wear factor at each contact point along the outer tubular string” as recited in claim 1, “adjusting a wear factor along the outer tubular string, the wear factor being based on wear caused by rubbing between the outer tubular string and the inner tubular string positioned inside the outer tubular string, a side force applied to the outer tubular string by the inner tubular string, and a temperature” as recited in claim 7, and “determine the casing wear volume based upon the adjusted wear factor, the wear factor being based on wear at each contact point caused by rubbing between the casing string and a side force applied to the casing string by the drill string, and temperature” as recited in claim 16.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed.

 “Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676